Mr. Justice Eldredge delivered the opinion of the court. Abstract of the Decision. 1. Appeal and ebror, § 1787*—when Appellate Court may either reverse judgment or consider case on merits. Where an appellee files no brief or argument, the Appellate Court may either reverse the judgment pro forma under its rules or consider the case on the merits. 2. Malicious prosecution, § '58*—when plaintiff has burden of proof. In an action for malicious prosecution, the' burden is on the plaintiff to show that defendant either caused his arrest for the offense charged or aided and abetted it in some way with malice and without probable cause. 3. Malicious prosecution, § 74*—when evidence does not show malice or that defendant caused, aided or abetted arrest. In an action for malicious prosecution, evidence held insufficient to show that defendant caused or aided and abetted in plaintiff’s arrest, or that he acted maliciously and without probable cause in connection with such arrest, or had any motive for so acting.